Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16, 18-21, 25-31 and 36 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34 and 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/9/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kamis on 2/19/2021.

The application has been amended as follows:
Please cancel claims 22, 24, 32 and 33.
Please replace claims 16, 19 and 27 with the following:
16. (Currently amended) A synthetic compound for enabling transfection of eukaryotic cells, in combination with  an amphiphilic block copolymer which synthetic compound comprises a peptide residue having at least one targeting sequence and a nucleic acid binding sequence which nucleic acid binding sequence comprises at least four consecutive amino acid residues which are positively charged at pH 7.4, wherein the peptide residue comprises SEQ ID Nos: SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9 or SEQ ID NO: 10, wherein the synthetic compound further comprises a hydrophobic moiety covalently linked to the peptide residue, wherein the hydrophobic moiety comprises lipoic acid residue, lipoamide residue, a tetradecyl residue, a cholesteryl residue, or a further peptide residue having a sequence with more than 40% amino acid residues with hydrophobic side chains, the further peptide comprising at least four amino acid residues with hydrophobic side chains, wherein the amino acid residues with hydrophobic side chains are amino acid residues of phenylalanine, tyrosine and tryptophan and the targeting sequence comprises a nuclear localization signal (NLS) sequence, a skeletal muscle cell ligand, a myocardium ligand, and/or an epithelium ligand sequence.


27. (Currently amended) The synthetic compound according to claim 16 for use in the treatment of a genetically caused disease of a human being or an animal by gene therapy, wherein the synthetic compound is used together with the amphiphilic block copolymer and a nucleic acid to be transferred into the cells of the human or an animal.


Reasons for allowance

The following is an examiner’s statement of reasons for allowance: Instantly claimed peptide sequences with SEQ ID Nos: SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9 or SEQ ID NO: 10 have been found to be free of prior art. Instant amendments to claims overcome the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658